Citation Nr: 0806396	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-34 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE


Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Esq. 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 





INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1951 to June 1953.  Service in Korea during the 
Korean Conflict and receipt of the Combat Infantryman Badge 
is indicated by the record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which, in part, denied service connection 
for TDIU.  The veteran has perfected an appeal as to this 
issue.

Issues not on appeal

In the May 2005 rating decision, the Lincoln RO denied the 
veteran's claim of entitlement to special monthly 
compensation based on aid and attendance or on the account of 
being housebound.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In June 2004 the RO denied the veteran's claim of entitlement 
to an increased rating for his service-connected bilateral 
hearing loss.  The veteran indicated his disagreement with 
that decision, and a statement of the case was issued in June 
2005.  To the Board's knowledge, the veteran did not perfect 
an appeal with the timely submission of a VA Form 9 or its 
equivalent.  The issue is therefore not before the Board.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
post-traumatic stress disorder, currently evaluated as 70 
percent disabling; bilateral hearing loss, currently 
evaluated as 10 percent disabling; and tinnitus, currently 
evaluated as 10 percent disabling.  The veteran has a 
combined disability evaluation for purposes of compensation 
of 80 percent. 

2.  The medical and other evidence of record indicates that 
the veteran's service-connected disabilities, alone, render 
him unable to secure or follow a substantially gainful 
occupation. 


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
TDIU.  In the interest of clarity, the Board will first 
discuss certain preliminary matters.  The Board will then 
render a decision. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the veteran regarding his 
TDIU claim in March 2005.  The Board need not, however, 
discuss the sufficiency of this VCAA notice letter or VA's 
development of the claim in light of the fact that the Board 
is granting the claim.  Thus, any potential errors on the 
part of VA in complying with the provisions of the VCAA have 
essentially been rendered moot by the Board's grant of the 
benefit sought on appeal.

The Board notes that the veteran has not been provided notice 
regarding degree of disability and effective date as required 
by the recent decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  As discussed in detail below, the 
Board is granting the veteran's TDIU claim.  It is not the 
Board's responsibility to assign an effective date in the 
first instance.  The Board is confident that the veteran will 
be afforded appropriate notice under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2007).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a) (2007).



The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91. 

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) 
(2007).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.

Analysis

As has been discussed in the law and regulations section 
above, TDIU may be awarded on either a schedular basis or an 
extraschedular basis.  Only the schedular basis need be 
considered in this case.  The veteran's service-connected 
disabilities are post-traumatic stress disorder (rated 70 
percent disabling), hearing loss 
(10 percent) and tinnitus (10 percent).  A combined 80 
percent disability rating is in effect.  Because the 
veteran's combined disability rating is 80 percent, with one 
of his disabilities being at least 40 percent disabling the 
service-connected disabilities meet the schedular criteria 
for consideration of TDIU under 38 C.F.R. § 4.16(a).  

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the veteran's 
service-connected disabilities render him unable to secure 
and follow a substantially gainful occupation.   

In March 2005 the veteran appeared before a VA examiner, who 
reviewed the veteran's claims folder and provided the veteran 
with a comprehensive examination  examination.  The VA 
examiner noted that the veteran had "extreme hearing loss" 
which required the use of bilateral hearing aids.  In his 
report, the examiner noted that the veteran's "daily 
activities and any occupational issues would certainly be 
interfered with if he needed good hearing acuity." 

With respect to the veteran's service-connected post-
traumatic stress disorder (PTSD), the medical evidence 
includes a number of VA examinations which document the 
veteran's condition and its increasing impact on his 
employability.  

A February 1998 VA examination indicated that "over the 
years, there has been a gradual diminution in this veteran's 
ability to manage employability.  Initially, he spent many 
years in teaching with a gradually diminished capacity to 
react appropriately and with equanimity in interpersonal 
relationships . . . .  Over the years, he has gradually 
sought jobs where he was in more isolated situations, away 
from others."  

Similarly, a February 2000 VA examiner who stated:  "In 
terms of [the veteran's] occupational functioning, there was 
a big decline from a higher functioning job placement to 
working in a lumberyard.  It appears that there has been 
considerable deterioration in his ability to function at a 
higher level and he was just contented to be able to hold a 
job in order to support himself and his family." 

In March 2005, after the veteran had stopped working, a VA 
psychiatric examination revealed that he had an impaired 
thought process.  The VA examiner stated that "he reaches 
the goal idea with some cueing.  At other times he seems to 
have missed the point and at other times shows moderate 
circumferentially.  He is able to understand directions but 
has some difficulty following through with them."  The VA 
examiner noted that the veteran's PTSD symptomatology 
included intrusive recollections, flashbacks, avoidant 
thinking and activities, social isolation, irritability, 
difficulty concentrating, hypervigilance and an increased 
startle response.  The examiner concluded that the veteran's 
PTSD contributes to his unemployability and that his 
disabilities "would make it difficult for him to sustain 
gainful employment."  

In a separate March 2005 VA examination, a VA examiner 
concluded that "it is unlikely that the veteran would be 
employable because of" his PTSD.  

The Board is of course aware that the veteran has other, non 
service-connected problems, including bipolar disorder, 
cataracts and a prior right-sided ischemic occipital stroke.  
However, it is clear from the record that the veteran's 
service-connected PTSD, tinnitus and hearing loss, which as 
noted above carry a combined disability rating of 80 percent, 
render him unemployable.    

Conclusion 

For the reasons and bases expressed above the Board finds 
that the veteran's claim for TDIU is warranted on a schedular 
basis.  The benefit sought on appeal is accordingly granted.


ORDER

Entitlement to TDIU is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


